                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION


CENTER FOR BIOLOGICAL
DIVERSITY,                                             CV 17-99-M-DWM

                    Plaintiff,

   vs.                                                   JUDGMENT

UNITED STATES FISH & WILDLIFE
SERVICE; et al.,

                   Defendants,

  and

MONTANA TRAPPERS
ASSOCIATION, NATIONAL
TRAPPERS ASSOCIATION, and FUR
INFORMATION COUNCIL OF
AMERICA,

                Defendant-Intervenors.


         This action came before the Court for hearing or determination

 on the record. A decision has been rendered.

         IT IS ORDERED AND ADJUDGED, in accordance with the Court’s Order,

 that final judgment is entered in favor of the defendants and against the plaintiffs.

         This case is no longer consolidated and will be closed upon the filing of this

 judgment.
Dated this 26th day of October, 2018.

                         TYLER P. GILMAN, CLERK

                         By: /s/ Nicole Stephens
                         Nicole Stephens, Deputy Clerk
